Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al 2007/0148482 (see paragraphs 0012-0013, 0029-0030, 0033 and 0038; Figs. 1-3) in view of Kobuchi et al 2011/0205627 (see paragraphs 0023, 0028, 0069, 0077, 0105-0106 and 0125), Yoshihara et al 2009/0086320 (see paragraph 0062) and Matsuo et al 3,968,309 (see col. 17, lines 40-41).
Fujinaka et al (see Figs. 1-3) discloses the basic claimed method of manufacturing a polarizable compact used for glasses by forming an injection molded transparent portion by molding a material at a temperature (see paragraph 0045) that encompasses the instant range to form an injection molded portion (3) that is thermally bonded (see paragraph 0012) to a concave surface side of a polarizing sheet (see 2b in Fig. 3) having a predetermined curvature, the polarizing sheet having a polarizing layer (1) held between a first (2a) and second (2b) protective layer, the protective layers both comprising polyamide layers that would be cast molded (see paragraph 0032) with the second protective layer being directly fused to the injection molded portion (see Fig.3, III).  The primary reference essentially lacks a teaching of the first protective layer being an acylcelulose material, that both protective layers have an in-plane retardation of less than 50 nm and that the temperature of the injection mold is in the range of 60-100 deg C.  Kobuchi et al discloses forming a polarizing lens with first and second protective layers, the first being an acylcellulose that is cast molded and the second being a polyamide—see paragraph 0125.  It would have been obvious to one of ordinary skill in the art to modify the method of the primary reference by employing a cast molded acylcellulose as the first protective layer as taught by Kobuchi et al for high optical uniformity and strength combined—see paragraphs 0112 and 0135 of Kobuchi et al.  Yoshihara et al teaches that protective films for a polarizer would have an in-plane retardation of less than 50 nm at a suitable visible wavelength of 550 nm, and further that the retardation would be less than 10 nm—see paragraph 0062.  It would have been obvious to one of ordinary skill in the art at the time of filing to have cast molded protective layers in Fujinaka et al with retardation values disclosed in Yoshihara et al to minimize as much as possible any reduction of polarization efficiency as is customary in the art.  The primary reference (paragraph 0033) teaches that the protective layers would be unstretched films.  Concerning instant claims 3 and 4, the primary reference discloses at paragraph 0030 suitable Abbe numbers for polyamide and one of ordinary skill in the art would have expected similar numbers for an acylcellulose material.  Fujinaka et al discloses using the same polyamide for the transparent molding material as is used for the second protective layer (see paragraph 0031) and it would have been expected that the Abbe number would also be the same as that of the second protective layer—ie, above 44 as taught at paragraph 0030 of the primary reference.  The exact density of the polyamide would have been readily determined by and/or known to one of ordinary skill in the art.  Further, the instant specification, Table 1 teaches that the instant density for known polyamides such as those taught in Fujinaka et al at paragraph 0027—ie, Trogamid CX7323 and Grilamid TR-90—is in fact less than the value set forth in instant claim 5, such knowledge submitted to have been readily available to one of ordinary skill in any handbook of polymer properties.  The same for claims 9-11.  Concerning instant claims 6 and 12-15, the primary reference teaches that the polarizing sheet is subjected to thermal press forming against a mold to bend the sheet—see paragraph 0041.  Inverting the sheet simply means that the other side is being bent followed by the inversion.  As generally set forth in instant paragraph 0053, it is submitted that the instant bending and inversion is well known in the art—Official Notice is hereby taken of this—and such would have been an obvious modification to the method of the primary reference dependent on exactly which protective layer is to be thermally bent against the forming mold.  It is submitted that instant claim 7 is met in the combination as applied.  It is submitted that the limitations of instant claims 8 and 16-20 are fairly taught at paragraphs 0057-0058 of the primary reference, it being fairly conventional in the art to apply specular and soil resistant functional surface treatment films using a vapor deposition over a hard coat film.   
2.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742